Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 17 June, 2022. After entry of the amendment claims 11, 49, 54, 55, and 57-71 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 17 June, 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 17 June, 2022, have been reviewed. Applicants are reminded that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2). The quality of the drawings submitted is acceptable. However, Applicants need to file a petition pursuant 37 C.F.R. § 1.84(a)(2) and the appropriate fee as set forth under 37 C.F.R. § 1.17(h) for formal acceptance.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The previous rejection of claims 3, 4, 34, 38, 40, and 49 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicants’ amendment.

	Claims 11, 49, 54, 55, and 66-71 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Amended claim 11 is directed toward a fusion protein comprising: a nanocage monomer; an antibody against an antigen, or antigen binding fragment thereof, wherein the antibody, or fragment thereof, is linked to the nanocage monomer, wherein a plurality of fusion proteins self-assemble to form a nanocage wherein the antibodies are present on the exterior surface and the antibody, or antigen fragment thereof, is exposed for “interacting with the antigen, and the antigen.” As previously set forth, this recitation is confusing. The precise structure of this fusion protein is not readily manifest. The disclosure provides a few examples wherein fusion proteins were generated with various structures. One structure comprises VL-L-VH-L-Fn or scFv-L-Fn (Fig. 1C and Example 10, p. 44). This form would be capable of binding to an antigen. Another fusion protein comprises Ag-L-VH (Fig. 10). However, this form is not capable of binding to an antigen and requires cotransfection of the corresponding VL. Another example involved the preparation of a first fusion protein comprising Ag-L-Fn and a second fusion protein comprising VH-L-Fn. However, this combination also requires cotransfection with the VL to produce a functional antibody. Applicants should clearly and unambiguously set forth the structure of the fusion protein. If the fusion protein encodes a functional antibody, it would require VL-L-VH (scFv) fused to the nanocage monomer or VL-VC1-L-VC1-VH (Fab) fused to the nanocage monomer. If the claims are directed toward a fusion protein comprising just a single variable heavy or light chain fused to the nanocage monomer, it should be clearly set forth. However, this construct would not be capable of binding antigen unless the corresponding light chain was supplied in trans. Applicants’ arguments have been carefully considered but do not address the deficiencies set forth supra.
	Claim 49 suffers from two deficiencies that render the claim vague and indefinite. First, the claim references a vaccine against an antigen that includes an antibody bound to a nanocage. A vaccine typically involves the formation of an immune response against an antigen of interest. Is the purpose of this composition to induce an immune response against the bound antibody? It is not readily manifest how this composition will induce an anti-antigen immune response. Alternatively, is the composition being administered as a therapeutic to treat some disorder? The second deficiency is directed toward the structure of the antibody bound to the nanocage. The disclosure provides a few examples wherein fusion proteins were generated with various structures. One structure comprises VL-L-VH-L-Fn or scFv-L-Fn (Fig. 1C and Example 10, p. 44). This form would be capable of binding to an antigen. Another fusion protein comprises Ag-L-VH (Fig. 10). However, this form is not capable of binding to an antigen and requires cotransfection of the corresponding VL. Another example involved the preparation of a first fusion protein comprising Ag-L-Fn and a second fusion protein comprising VH-L-Fn. However, this combination also requires cotransfection with the VL to produce a functional antibody. Applicants should clearly and unambiguously set forth the structure of the fusion protein. If the fusion protein encodes a functional antibody, it would require VL-L-VH (scFv) fused to the nanocage monomer or VL-VC1-L-VC1-VH (Fab) fused to the nanocage monomer. If the claims are directed toward a fusion protein comprising just a single variable heavy or light chain fused to the nanocage monomer, it should be clearly set forth. However, this construct would not be capable of binding antigen unless the corresponding light chain was supplied in trans. Appropriate clarification and correction are required.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	The previous rejection of claims 1, 3, 4, 6, 19, 29, 31, 36-40 under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Dehal et al. (2010), is hereby withdrawn in response to Applicants’ amendment.

	Claims 11, 49, 57-63, 66-69, and 71 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Dehal et al. (2010). As set forth supra, claim 11 is vague and indefinite. For the purpose of applying prior art, the Examiner is treating the claim as being directed toward a fusion protein comprising a functional antibody (e.g., scFv or scFab) that is capable of binding to an antigen (as opposed to just a VH or VL chain) linked to a nanocage monomer (e.g., ferritin or Fn). Claim 49 is directed toward a fusion protein comprising an antibody, or antigen binding fragment thereof, to a nanocage monomer, wherein said fusion proteins form a nanocage with antibody expressed on the exterior surface. Claim 57 references a fusion protein comprising an scFc antibody fused to a nanocage monomer via a linker.
	Dehal et al. (2010) disclose the preparation of nanocages comprising the full-length human ferritin H and L chains fused to an anti-fibronectin scFv through (GS)x linkers (see Fig. 1, p. 597; Fig. 2, p. 598 (both reproduced below); Materials and methods, 2.1 Protein expression, purification and analysis, p. 598). The authors reported that they designed, produced and assessed ferritin fusion proteins consisting of the antigen-binding portion of an antibody (single chain variable fraction; scFv) fused to the heavy chain of the iron-binding protein ferritin. The fusion protein subunits expressed in E. coli assemble to form a fusion protein consisting of a ferritin sphere with scFvs on the surface. The resultant fusion protein was shown to be capable of binding target antigens. The design of the scFv:ferritin fusion construct
incorporates the scFv at the N terminus of the ferritin H chain (to ensure expression on the surface of ferritin), which is fused to the N terminus of the ferritin L chain (to increase the solubility of the fusion protein in E. coli). Clearly this teaching meets all of the claimed limitations. Applicants’ arguments have been carefully considered but are clearly unpersuasive in view of the teachings of Dehal et al. (2010).


    PNG
    media_image1.png
    277
    281
    media_image1.png
    Greyscale

Figure 1. (A) A graphic representation of a magnetic fusion protein. The scFv fragments are colored pale blue, the ferritin subunits pale green and the iron core dark red (this figure is not relative in size and is a simplified representation of the envisaged fusion protein).


    PNG
    media_image2.png
    286
    410
    media_image2.png
    Greyscale


Figure 2. (A) The amino acid sequence of the scFv:ferritin peptide. The linker regions joining the VH and VL domains of the antibody sequence and the VL of the antibody and the ferritin H chain are highlighted in gray. The L chains of the antibody and ferritin proteins are underlined.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The previous rejection of claims 2, 30, and 34 under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 1, and further in view of Lee et al. (U.S. Pub. No. 2014/0302527 A1, published 09 October 2014), is hereby withdrawn in response to Applicants’ amendment.

	The previous rejection of claim 22 under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 1, and further in view of Towne et al. (U.S. Patent No. 8,722,033, published 13 May 2014), is hereby withdrawn in response to Applicants’ amendment.

	The previous rejection of claims 54 and 55 are rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 36, and further in view of Falvo et al. (2013), is hereby withdrawn in response to Applicants’ amendment. 

	Claim 70 is rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 49, and further in view of Lee et al. (U.S. Pub. No. 2014/0302527 A1, published 09 October 2014). The claim further references a fusion protein wherein the antibody component comprises an Fc region. Lee and associates disclose the preparation of target-specific probes comprising a fusion partner containing Ft and the Fc portion of an antibody (see claims). The Ft formed a nanocage with the Fc portion of the antibody on the exterior. The inclusion of the Fc receptor facilitates targeting the nanocage to cells. This teaching also states that a detectable labeling agent (e.g., fluorescent protein) may also be incorporated into the nanoparticle (see p. 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Fc portion of an antibody in the scFv-Ft fusion protein of Dehal et al. (2010), since Lee et al. (2014) teach that including said region facilitates targeting to immune cells. It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a detectable labeling moiety to facilitate detection of nanocage. Both the motivation and a reasonable expectation of success were present in the prior art. Applicants’ arguments have been carefully considered but are not deemed to be persuasive for the reasons of record set forth supra.
	
	Claims 54 and 55 are rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 11, and further in view of Falvo et al. (2013). The claims are directed toward a method of treating a disease such as cancer, autoimmunity, viral infections, or malarial infections. Falvo and colleagues provide nanocages comprising ferritin and a highly specific immunological reagent (monoclonal antibody Ep1) that is specific for melanoma. Ep1 binds to the melanoma-specific antigen CSPG4. Murine models clearly demonstrated the inhibitory properties of these nanocages. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ep1 mAb of Falvo et al. (2013), into the nanocages provided by Dehal et al. (2010), to treat cancers such as melanoma. The favorable therapeutic profile of nanocages comprising Ep1 provide a reasonable expectation of success. Applicants’ arguments have been carefully considered but are not deemed to be persuasive for the reasons of record set forth supra.

	Claims 64 and 65 are rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claims 57-63, and further in view of Falvo et al. (2013). The claims are directed toward a method of treating a disease such as cancer, autoimmunity, viral infections, or malarial infections. Falvo and colleagues provide nanocages comprising ferritin and a highly specific immunological reagent (monoclonal antibody Ep1) that is specific for melanoma. Ep1 binds to the melanoma-specific antigen CSPG4. Murine models clearly demonstrated the inhibitory properties of these nanocages. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ep1 mAb of Falvo et al. (2013), into the nanocages provided by Dehal et al. (2010), to treat cancers such as melanoma. The favorable therapeutic profile of nanocages comprising Ep1 provide a reasonable expectation of success. Applicants’ arguments have been carefully considered but are not deemed to be persuasive for the reasons of record set forth supra.

Action Is Final
Applicants’ amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
24 September, 2022